Title: To James Madison from Peder Pedersen, 30 August 1803 (Abstract)
From: Pedersen, Peder
To: Madison, James


30 August 1803, Philadelphia. Wrote on 19 Aug. from Frankford, near Philadelphia, where he was in quarantine, to inform JM of his arrival in this country. Encloses a copy of that letter, fearing that JM never received it.
 

   
   RC and enclosure (DNA: RG 59, NFL, Denmark, vol. 1). RC 1 p.; in French. Acknowledged in Wagner to Pedersen, 1 Sept. 1803 (DNA: RG 59, DL, vol. 14). Enclosure docketed by Wagner as received 2 Sept.


